DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application is a Provisional of application 62/948,727 filed December 16, 2019.
Information Disclosure Statement

3.	The Information Disclosure Statement filed on March 29, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.	
Allowable Subject Matter
4.	Claims 1-15 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of calibration tools and method of calibration, wherein the a diagnostic system is calibrated based on light reflection as well as obtaining calibration information from a machine-readable label, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-15 of the present claimed invention. Specifically, prior art fails to teach the claimed calibration tool comprising at least one pupil configured to receive light transmitted from an optical diagnostic system and to reflect the light back to the optical diagnostic system; and a machine-readable label containing information to calibrate the optical diagnostic system, wherein the machine-readable label is disposed on the at least one pupil. Prior art additionally fails to specifically teach the claimed method of calibrating an optical diagnostic system with a calibration tool, comprising: (a) positioning and aligning the optical diagnostic system with the calibration tool; (b) scanning a machine-readable label disposed on at least one pupil of the calibration tool using the optical diagnostic system; (c) storing setpoint values acquired from the machine-readable label into a storage medium of the optical diagnostic system; (d) measuring actual values of the at least one pupil; (e) comparing the actual values with the setpoint values; and (f) determining that the actual values are within a tolerance of the setpoint values. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached PTO form 892, Reference Cited.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
July 15, 2022